DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 9/28/2020. Claims 1-20 are presented for examination. 

Claim Rejections - 35 U.S.C. 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 13-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stallings et al (U.S. Patent Application 20110161878) in view of Jitkoff et al (U.S. Patent Application 20150169071). 
Regarding claims 1, 14 and 20, Stallings et al teaches an electronic device (i.e. mobile device (FIG. 2 and par. 30)), comprising: 
a display (i.e. display (FIG. 2 element 202)); 
display a first window in full screen on the display (i.e. display an application (FIG. 4 and par. 45)); 
detect a first gesture in an area of the display while the first window is being displayed in full screen on the display, wherein the predefined area is a part of the display (i.e. the user makes a predefined gesture (FIG. 4 element 404 and par. 46)); 
instruct the display to display a gallery of previously-opened windows above the predefined area in response to detecting the first gesture in the predefined area (i.e. an application access history is displayed (FIG. 3, 5 and par. 47)); 
detect a second gesture in the predefined area on the display (i.e. the user performs a predefined downward touch gesture (FIG. 5 and par. 49)); and 
instruct the display to scroll through the gallery in response to detecting the second gesture in the predefined area, wherein the second gesture is a movement along the display (i.e. the application access history is slideable and is slid (FIG. 6 and par. 50)).  
Stallings et al teaches a predefined gesture (the user performs a predefined touch gesture (FIG. 4 element 404 and par. 46)), but Stallings et al doesn’t expressly teach
a memory configured to store instructions; and 
a processor coupled to the display and the memory, wherein the processor is configured to execute the instructions, which cause the processor to be configured to: 
detect a gesture in a predefined area of the display.  
Jitkoff et al teaches a memory configured to store instructions; and 
a processor coupled to the display and the memory (i.e. processor, memory (FIG. 5 element 502, 504, 510, 512)), wherein the processor is configured to execute the instructions, which cause the processor to be configured to: 
detect a first gesture in a predefined area of the display (i.e. the user makes a home navigation swiping gesture while browser application is open, a short swipe originating at or near the top edge of the touchscreen display. The gesture can reveal a portion of the home screen over the browser (FIG. 2 and par. 51). The home screen includes the list of active apps (par. 46)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jitkoff et al to detect a first gesture in a predefined area of the display, because doing so would provide a more intuitive and user-friendly method to navigate to a home screen and switch applications (par. 15).


Regarding claims 4 and 17, Stallings et al and Jitkoff et al teach the electronic device of claim 1. Stallings et al further teaches wherein the instructions further cause the processor to be configured to instruct the display to display in full screen a second window upon detecting an end of the movement, wherein the second window is one of the previously-opened windows in the gallery (i.e. the user selects an object in the list and the device navigates to the selected application (FIG. 3 and par. 33)).  


Regarding claim 5, Stallings et al and Jitkoff et al teach the electronic device of claim 1. Stallings et al further teaches wherein the instructions further cause the processor to be configured to instruct the display to display in full screen a second window upon detecting a disappearance of the movement, wherein the second window is one of the previously-opened windows in the gallery (i.e. the user selects an object in the list and the device navigates to the selected application (FIG. 3 and par. 33)).  


Regarding claim 6, Stallings et al and Jitkoff et al teach the electronic device of claim 1. Stallings et al further teaches wherein the instructions further cause the processor to be configured to instruct the display to display in full screen a second window when the processor cannot detect the movement on the display, wherein the second window is one of the previously-opened windows in the gallery (i.e. the user selects an object in the list and the device navigates to the selected application (FIG. 3 and par. 33)).  


Regarding claim 7, Stallings et al and Jitkoff et al teach the electronic device of claim 1. Stallings et al further teaches wherein the instructions further cause the processor to be configured to instruct the display to display in full screen a second window when the processor cannot detect a touch on the display, wherein the second window is one of the previously-opened windows in the gallery (i.e. the user selects an object in the list and the device navigates to the selected application (FIG. 3 and par. 33)).  


Regarding claims 9 and 19, Stallings et al and Jitkoff et al teach the electronic device of claim 1. Stallings et al further teaches wherein the second gesture immediately follows the first gesture (i.e. the user makes a predefined gesture (FIG. 4 element 404 and par. 46) and an application access history is displayed (FIG. 3, 5 and par. 47). The user performs a predefined downward touch gesture (FIG. 5 and par. 49) and the application access history is slid (FIG. 6 and par. 50). Examiner note: the second gesture follows the first gesture).

  
Regarding claim 10, Stallings et al and Jitkoff et al teach the electronic device of claim 1. Stallings et al further teaches wherein the first gesture and the second gesture are single-finger gestures (i.e. the user makes a swipe gesture (FIG. 4 and par. 46) or a sliding gesture (FIG. 6 and par. 50). Examiner note: both these gestures are one-finger gestures. Gestures with multiple fingers are described as “multi-touch”).  


Regarding claim 11, Stallings et al and Jitkoff et al teach the electronic device of claim 1. Stallings et al further teaches wherein each of the previously opened windows belongs to a different application (i.e. each application in the list is different (FIG. 5 and par. 47)).  


Regarding claim 13, Stallings et al and Jitkoff et al teach the electronic device of claim 11. Stallings et al further teaches wherein the instructions further cause the processor to be configured to: 
detect a third gesture in a second area of the display while the first window is being displayed in full screen on the display (i.e. the user makes a predefined gesture (FIG. 4 element 404 and par. 46). Examiner note: the user repeats the activities of claim 1); 
instruct the display to display a second gallery of second previously-opened windows of multiple previously-opened applications in response to detecting the third gesture (i.e. an application access history is displayed (FIG. 3, 5 and par. 47)); 
detect a fourth gesture in the second area on the display, wherein the fourth gesture is a second movement along the display (i.e. . the user performs a predefined downward touch gesture (FIG. 5 and par. 49)); and 
instruct the display to scroll through the second gallery based on the second movement (i.e. the application access history is slideable and is slid (FIG. 6 and par. 50)).  
Stallings et al doesn’t expressly teach a predefined area.  
	Jitkoff et al teaches a second predefined area (i.e. the user rotates the device. The top edge may be redefined or remain constant (FIG. 4 and par. 74). The user makes a home navigation swiping gesture while browser application is open, a short swipe originating at or near the top edge of the touchscreen display. The gesture can reveal a portion of the home screen over the browser (FIG. 2 and par. 51)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jitkoff et al to detect a gesture in a second predefined area of the display, because doing so would provide a more intuitive and user-friendly method to navigate to a home screen and switch applications (par. 15).


Claims 2-3, 8, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stallings et al in view of Jitkoff et al, and further in view of Lee et al (U.S. Patent Application 20190018565). 
Regarding claims 2 and 15, Stallings et al and Jitkoff et al teach the electronic device of claim 1, but they don’t expressly teach wherein the display is configured to display a component inside the predefined area.
Lee et al teaches wherein the display is configured to display a component inside the predefined area (i.e. the touch screen 420 includes a global navigation area 425, including a home key 426, a cancel key 427, and a menu key 428. The cancel key 427 may switch the current screen to the previous screen in accordance with the user's touch. A user's gesture on the menu key 428, switches a screen from displaying one application to displaying a list of applications being currently executed. The menu key 428 may form a list of a plurality of applications executed by the user in a stack structure in accordance with the user's touch. The home key 426, the cancel key 427, the menu key 428, and the refresh key 429 may be composed of soft keys operated in accordance with the user's touch (FIG. 5 and par. 77). The user selects an application by touching, and it is moved to the foreground and executed (FIG. 7 and par. 93-94)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Lee et al to display a component inside the predefined area of the display, because doing so would provide a method capable of reducing switching operations between the applications (par. 11).


Regarding claims 3 and 16, Stallings et al and Jitkoff et al teach the electronic device of claim 1. Stallings et al further teaches wherein the second gesture is a movement along the predefined area, wherein the display is configured to scroll through the gallery by moving one of the previously-opened windows downward, while moving remaining windows of the previously-opened windows downward (i.e. the user performs a predefined downward touch gesture (FIG. 5 and par. 49). The application access history is slideable and is slid (FIG. 6 and par. 50)).
Stallings et al and Jitkoff et al don’t expressly teach scroll through the gallery by moving one of the previously-opened windows to the foreground while putting remaining windows of the previously-opened windows in the background.
Lee et al teaches wherein the display is configured to scroll through the gallery by moving one of the previously-opened windows to the foreground while putting remaining windows of the previously-opened windows in the background (i.e. display stack of active apps. The user navigates in order through the apps by touching the menu or cancel keys. When the user touches the menu or cancel key, the most recently used app is displayed first, and the other apps are displayed behind it (FIG. 6 and par. 80. The user selects an application by touching, and it is moved to the foreground and executed (FIG. 7 and par. 93-94)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Lee et al to scroll through the gallery by moving one of the previously-opened windows to the foreground while putting remaining windows in the background, because doing so would provide a method capable of reducing switching operations between the applications (par. 11).


Regarding claims 8 and 18, Stallings et al and Jitkoff et al teach the electronic device of claim 1. Stallings et al further teaches wherein the instructions further cause the processor to be configured to: 
move one of the previously-opened windows in the gallery downward; 
move remaining windows of the previously-opened windows downward (i.e. the user performs a predefined downward touch gesture (FIG. 5 and par. 49). The application access history is slideable and is slid (FIG. 6 and par. 50)); and 
display in full screen a second window in response to a termination of scrolling through the gallery, wherein the second window is the one of the previously-opened windows that is selected (i.e. the user selects an object in the list and the device navigates to the selected application (FIG. 3 and par. 33)).  
Stallings et al and Jitkoff et al don’t expressly teach move windows to the foreground; 
put remaining windows in the background; and 
the second window is the one of the previously-opened windows that is displayed in the foreground.
Lee et al teaches move windows to the foreground; 
put remaining windows in the background; and 
display in full screen a second window, wherein the second window is the one of the previously-opened windows that is displayed in the foreground (i.e. display stack of active apps. The user navigates in order through the apps by touching the menu or cancel keys. When the user touches the menu or cancel key, the most recently used app is displayed first, and the other apps are displayed behind it (FIG. 6 and par. 80). The user selects an application by touching, and it is moved to the foreground and executed (FIG. 7 and par. 93-94)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Lee et al to scroll through the gallery by moving one of the previously-opened windows to the foreground while putting remaining windows in the background, because doing so would provide a method capable of reducing switching operations between the applications (par. 11).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stallings et al in view of Jitkoff et al, and further in view of Zambetti et al (U.S. Patent Application 20150067605). 
Regarding claim 12, Stallings et al and Jitkoff et al teach the electronic device of claim 1, but they don’t expressly teach wherein each of the previously-opened windows belongs to a different nested layer of the same application.
Zambetti et al teaches wherein each of the previously-opened windows belongs to a different nested layer of the same application (i.e. scrolling nested regions (FIG. 5 and par. 50)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Zambetti et al to have each of the previously-opened windows belong to a different nested layer of the same application, because doing so would provide electronic devices with faster, more efficient methods and user interfaces for scrolling content in regions within nested user interfaces by using user inputs, such as touch screen (par. 10).


Conclusion

3.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
August 25, 2021